Citation Nr: 1636872	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for lumbar strain.

2.  Entitlement to an increased rating higher than 30 percent for cervical strain.

3.  Whether new and material evidence has been received to reopen a service connection claim for a mental condition, claimed as posttraumatic stress disorder (PTSD) and insomnia.

4.  Whether new and material evidence has been received to reopen a service connection claim for inguinal hernia.

5.  Entitlement to service connection for major depression.  

6.  Entitlement to service connection for degenerative disc disease at L5-S1, to include as secondary to lumbar strain.

7.  Entitlement to service connection for chronic left S1 radiculopathy, to include as secondary to lumbar strain.

8.  Entitlement to service connection for cervical degenerative disc disease, to include as secondary to cervical strain.

9.  Entitlement to service connection for hyperlipidemia.

10.  Entitlement to service connection for sensorineural hearing loss.

11.  Entitlement to service connection for residuals of traumatic brain injury.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for atrophic gastritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1975 to June 1975 and on active duty from February 2003 to July 2004, including service in Iraq from May 2003 to May 2004.	

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In July 2010, the RO, in pertinent part, granted an increased rating of 30 percent for cervical strain, effective March 2, 2010, the date of the Veteran's claim; and denied an increased rating higher than 20 percent for lumbar strain.  The RO also denied service connection for hyperlipidemia, sensorineural hearing loss, residuals of traumatic brain injury, headaches, and atrophic gastritis.  In addition, the RO denied service connection for a mental condition claimed as insomnia and major depression, and inguinal hernia, finding that these claims were not reopened, as no new and material evidence had been received.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a mental condition and inguinal hernia.   Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

After the case was certified to the Board, the Board sent the Veteran a letter in April 2016 noting that the RO had not reviewed copies of VA treatment records dated in March 2008 and asked the Veteran if he waived RO jurisdiction.  The Veteran responded later that month that he wanted the case remanded back to the RO for review of the evidence.  

The issues of service connection for tinnitus, and radiculopathy of the right upper extremity and bilateral lower extremities have been raised by the record in an August 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating higher than 20 percent for lumbar strain, and entitlement to an increased rating higher than 30 percent for cervical strain; as well as entitlement to service connection for an acquired psychiatric disorder to include PTSD, insomnia, and major depression, inguinal hernia, degenerative disc disease at L5-S1, chronic left S1 radiculopathy, cervical degenerative disc disease, hyperlipidemia (including any related disabilities), sensorineural hearing loss, residuals of traumatic brain injury, headaches, and atrophic gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a mental health condition to include PTSD and insomnia, and inguinal hernia was denied in a November 2007 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the November 2007 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a mental health condition to include PTSD and insomnia, and inguinal hernia.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying service connection for a mental health condition to include PTSD and insomnia, and inguinal hernia is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the November 2007 RO rating decisions, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a mental health condition to include PTSD and insomnia, and inguinal hernia; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board finds that new and material evidence has been received to reopen the service connection claim for a mental health condition to include PTSD and insomnia, and inguinal hernia.  Other than the issues discussed in the remand section below, as this represents a complete grant of the benefit sought on appeal with respect to these matters, no discussion of VA's duty to notify and assist is necessary.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  


A.  Mental condition, including PTSD and Insomnia

The Veteran originally filed a service connection claim for a mental health condition in April 2006.  He noted on his claim that while in Iraq he lost several fellow soldiers during a rocket explosion.  On a March 2007 statement in support of his claim for PTSD, he noted that in December 2003, his convoy from Iraq to Kuwait came under attack and they came to a stop.  He recalled that he fell from the top of the trailer to the ground and was transported to Kuwait for treatment.  No one was killed or wounded in action.  During a second incident in December 2003 in Iraq, he was part of a convoy travelling to Baghdad when the convoy was attacked.  Two of his fellow soldiers, SSgts. P. and R., were wounded and he rushed to administer first aid; the dates of injuries or death were unknown to the Veteran.  

The service department verified in October 2007 that Sergeants P. and R. were wounded in action in March 2004 in Baghdad, Iraq when their tractor had an Improvised Explosive Device (IED) thrown at their window while traveling from the Baghdad International Airport to Tikrit, Iraq.

Service treatment records show that the Veteran noted on a May 2004 post-deployment physical that he suffered from still feeling tired after sleeping and difficulty remembering.  He noted that he had witnessed others wounded, killed, or dead during his deployment including coalition forces and civilians.  He also noted that he engaged in direct combat where he discharged his weapon on land, sea, and air.  He further indicated that during his deployment he felt that he was in great danger of being killed.  He noted that he was interested in receiving help for stress, emotional, alcohol, or family problem; he had some little interest or pleasure in doing things, and felt down, depressed, or hopeless.  He noted that he had nightmares of experiences that were frightening and that he tried not to think about the experiences.  He indicated that he was constantly on guard and felt numb or detached from others.  He also noted that he was concerned about having serious conflicts with his spouse, family members, or friends, and that he was also concerned about hurting or losing control with someone.  

His claim for a mental condition also claimed as insomnia and PTSD was denied in a November 2007 rating decision.  With respect to the PTSD claim, the RO noted that the Veteran had not reported for a scheduled VA examination to address the claim.  Regarding the mental condition, it was noted that the service treatment records did not show any record of treatment for complaints of insomnia or any symptoms related to a psychiatric disability during service.   The Veteran did not appeal the November 2007 decision; so it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In February 2010, the Veteran submitted a claim for major depression.  However, given the medical evidence of record, the Board will also construe the claim as a petition to reopen the claim for service connection for a mental health condition to include PTSD and insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   Additional evidence includes VA treatment records dated in October 2009 showing continued complaints of depressive symptoms and hearing voices of military content.  The Veteran had an Axis I diagnosis of major depression with psychotic features.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has a diagnosed psychiatric disability and that he has expressed experiencing hallucinations of military experiences.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a mental health disability to include PTSD and insomnia is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Inguinal Hernia

The Veteran originally filed a service connection claim for an inguinal hernia in April 2006.  He noted on his claim that he had surgery performed at the VAMC in San Juan one month prior.  

In November 2007, the RO denied service connection for inguinal hernia.  The RO only considered the service treatment records at that time and noted that there was no treatment for complaints related to inguinal hernia during service.   The Veteran did not appeal the November 2007 decision; so it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In February 2010, the Veteran submitted a petition to reopen service connection for inguinal hernia.  Additional evidence includes VA treatment records dated in February 2010 showing that the Veteran had an inguinal hernia that had been repaired. 

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has a diagnosed inguinal hernia.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for inguinal hernia is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a service connection claim for a mental condition, claimed as PTSD and insomnia, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a service connection claim for inguinal hernia, and to this extent only, the claim is granted.


REMAND

The Veteran's full service treatment records, including for his first period of service need to be added to the record.  The Veteran also had periods of active duty training subsequent to his initial period of active duty for training and his period of active duty service.  While it appears that the complete personnel records have been obtained, there are no service treatment records for the period of active duty training in 1975 or subsequent active duty training periods.  Efforts to obtain these records should be made.    

In addition VAMC records from San Juan dated from May 2004 to present need to obtained pertaining to his lumbar spine, cervical spine, inguinal hernia, hyperlipidemia (or any hyperlipidemia-related diseases), sensorineural hearing loss, traumatic brain injury, headaches, and atrophic gastritis.  

Examinations in the present appeal have not been provided for any of the service connection claims, except for the degenerative disc disease of the lumbar and cervical spine and radiculopathy of the left upper extremities.  The medical opinions in August 2010 regarding the radiculopathy and degenerative disc disease are inadequate as the opinions only address whether these disabilities are related to the service-connected lumbar and cervical spine strain; and do not address whether these disabilities could be related to the Veteran's military service.  As the service treatment records show the Veteran suffered a back injury in December 2003, consistent with the Veteran's report that he fell off the top of a vehicle during an attack in Iraq, additional examination is warranted.  

Also, given the evidence of record, as noted in more detail in the remand reasons below, compensation and pension examinations are warranted for the Veteran's service connection claim for an acquired psychiatric disability to include major depression, PTSD, and insomnia, hearing loss, hyperlipidemia (including any related disease), traumatic brain injury, headaches,  inguinal hernia, and gastritis.  

Regarding the service-connected lumbar spine and cervical spine strain, given that examinations are warranted regarding the lumbar spine and cervical spine degenerative disc disease, and the last compensation and pension examination addressing these disabilities was in April 2010, more than six years ago, additional examination is warranted to assess the severity of the lumbar spine and cervical spine strain disabilities, as well. 
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department to obtain copies of the Veteran's complete service treatment records, including his period of active duty for training from February 1975 to June 1975 and active duty service from February 2003 to July 2004, including service in Iraq from May 2003 to May 2004, as well as periods of active duty for training in between 1975 and 2003.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for the lumbar spine, cervical spine, psychiatric disorders, inguinal hernia, hyperlipidemia (or any related disorder), hearing loss, traumatic brain injury, headaches, and atrophic gastritis from the VAMC in San Juan from May 2004 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Ask the Veteran to identify any additional treatment he has received for his lumbar spine, cervical spine, psychiatric disorders, inguinal hernia, hyperlipidemia (or any related disorder), hearing loss, traumatic brain injury, headaches, and atrophic gastritis.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for VA examinations with a physician with the relevant background, if possible, to ascertain the etiology of the disabilities identified below.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  The following is provided as guidance for all requested examinations and opinions:

A. Please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

B.  A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

C.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Then the examiner(s) should provide opinion(s) as to the following:  

(i).  Acquired Psychiatric Disorder to include PTSD, Major Depression, and Insomnia.  
(a). As to each diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD, major depression, or insomnia had its clinical onset during a qualifying period of service or is related to any in-service disease, event, or injury, including service in Iraq, or a psychosis was manifested within the first year after separation from a period of active service. 

In making these assessments please consider the following evidence:

--the Veteran's statements concerning his PTSD stressors while serving in Iraq of his convoy from Iraq to Kuwait being under attack, coming to a stop and him falling from the top of the trailer to the ground, and then being transported to Kuwait for treatment; and in Iraq, when his convoy travelling to Baghdad was attacked and two of his fellow soldiers, SSgts. P. and R., were wounded and he rushed to administer first aid

-- the service department verified in October 2007 that Sergeants P. and R. were wounded in action in March 2004 in Baghdad, Iraq when their tractor had an Improvised Explosive Device (IED) thrown at their window while traveling from the Baghdad International Airport to Tikrit, Iraq.

-- Service treatment records show that the Veteran noted on a May 2004 post-deployment physical that he suffered from still feeling tired after sleeping and difficulty remembering.  He noted that he had witness others wounded, killed, or dead during his deployment including coalition forces and civilians.  He also noted that he engaged in direct combat where he discharged his weapon on land, sea, and air.  He further indicated that during his deployment he felt that he was in great danger of being killed.  He noted that he was interested in receiving help for a stress, emotional, alcohol, or family problem; he had some little interest or pleasure in doing things, and felt down, depressed, or hopeless.  He noted that he had nightmares of experiences that were frightening and that he tried not to think about the experiences.  He noted that he was constantly on guard and felt numb or detached from others.  He also noted that he was concerned about having serious conflicts with his spouse, family members, or friends, and that he was also concerned about hurting or losing control with someone.  Finally, he stated that during the deployment he sought, or now intended to seek counseling or care for his mental health

-- VA treatment records dated in October 2009 showing continued complaints of depressive symptoms and hearing voices of military content.  The Veteran had an Axis I diagnosis of major depression with psychotic features.  

(ii).  Bilateral Hearing Loss
(a). Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss had its clinical onset during a qualifying period of service or is related to any in-service disease, event, or injury, including exposure to acoustic trauma from combat service in Iraq, or was manifested within the first year after separation from active military service. 

In making these assessments please consider the following evidence:

--the Veteran's presumed exposure to acoustic trauma from improvised explosive devices during his service in Iraq

-- the May 2004 post-deployment physical noting complaints of ringing in the ears; and statement that he was often exposed to loud noises

Please note: a lack of diagnosis of hearing loss in service without consideration of additional evidence, including exposure to acoustic trauma in service is not sufficient, alone, as a medical reason for there being no relationship to service.

(iii).  Traumatic Brain Injury/ Headaches
(a). Whether it is at least as likely as not (50 percent or greater probability) that any current headaches and/ or residuals of traumatic brain injury had its clinical onset during a qualifying period of service or is related to any in-service disease, event, or injury, including exposure to improvised explosive devices in Iraq, or were manifested within the first year after separation from active military service. 

In making these assessments please consider the following evidence:

--the May 2004 post-deployment physical noting complaints of headaches

--the confirmed stressor of being exposed to improvised explosive devices in Iraq on at least one occasion, with additional competent statements regarding a second improvised explosive device exposure during a convoy in Iraq


(iv).  Inguinal Hernia
(a). Whether it is at least as likely as not (50 percent or greater probability) that any current inguinal hernia or residuals had its clinical onset during a qualifying period of service or is related to any in-service disease, event, or injury. 

(v).  Hyperlipidemia/ Or Related Disease
(a). Whether it is at least as likely as not (50 percent or greater probability) that any current disease manifested by hyperlipidemia had its clinical onset during a qualifying period of service or is related to any in-service disease, event, or injury. 

(vi).  Cervical and Lumbar Spine Degenerative Disc Disease and Left S1 Radiculopathy  
(a). Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current degenerative disc disease of the cervical and lumbar spines and/ or left S1 radiculopathy had its clinical onset during a qualifying period of service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service.

(b). Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current degenerative disc disease of the cervical and lumbar spines and/ or left S1 radiculopathy was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected cervical spine and/ or lumbar spine strain.

In making these assessments please consider the following evidence:

--The service treatment records showing injury to the back from a fall in December 2003

--the Veteran's statements that while serving in Iraq of his convoy from Iraq to Kuwait came under attack and they came to a stop and he fell from the top of the trailer to the ground and was transported to Kuwait for treatment

--complaints of back pain and muscle aches at the post-deployment physical in May 2004.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed gastrointestinal symptoms (to include any functional gastrointestinal disorder, as defined by regulation) other than that attributed to atropic gastritis, if such a diagnosis is in order. 

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of any stomach/ digestion problems are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as a functional gastrointestinal disorder. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during a qualifying period of service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology. 

6.  Schedule the Veteran for an appropriate VA examination of his service-connected lumbar and cervical spine strain.  The VBMS folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine and cervical spine strain.

The examiner should conduct range of motion testing of the lumbar spine and cervical spine, specifically noting whether - upon repetitive motion of the Veteran's low back and neck - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine and cervical spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The testing for lumbar and cervical spine range of motion for pain must be based on both active and passive range of motion.

Further, the examiner should fully describe the extent and severity of any neurological symptoms in the lower extremities and/ or upper extremities related to the service-connected lumbar spine and cervical spine disability, and state whether the impairment is mild, moderate, moderately severe, or severe in degree.  

Also, the examiner should state whether the Veteran's service-connected lumbar spine or cervical spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

7.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

8.  Finally, readjudicate the remaining claims on appeal with consideration of all relevant evidence submitted since the August 2013 statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


